     Case 3:20-cv-00982-WQH-MSB Document 29 Filed 12/08/20 PageID.1196 Page 1 of 4



1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT
9                                SOUTHERN DISTRICT OF CALIFORNIA
10
11     FARZANEH RAZI, et al.,                               Case No.: 20cv982-WQH (MSB)
                                          Plaintiffs,
12                                                          ORDER:
       v.                                                   (1) DENYING PLAINTIFF’S REQUEST FOR
13
       MICHAEL R. POMPEO, et al.,                           CASE RULE 26(F) CASE MANAGEMENT
14
                                                            CONFERENCE [ECF NO. 25]; AND
                                      Defendants.
15                                                          (2) VACATING STATUS CONFERENCE
16
17
18          On November 30, 2020, Plaintiffs filed a Request for Rule 26(f) Case Management
19    Conference (“Request”). (ECF No. 25.) After the Court set a telephonic Status
20    Conference for December 8, 2020, (ECF No. 26), Defendants filed an opposition to
21    Plaintiffs’ Request, claiming the Request is inaccurate, procedurally improper, and
22    premature and inefficient given that the pleadings are unsettled. (Id. at 2-3.) For the
23    reasons set forth in greater detail below, the Court DENIES Plaintiff’s request and
24    VACATES the December 8, 2020 telephonic Status Conference.
25                                   I.     PROCEDURAL HISTORY
26          On May 30, 2020, Plaintiffs, who are U.S. citizens and lawful permanent residents
27    (“Petitioner Plaintiffs”) and their Iranian relatives (“Beneficiary Plaintiffs”), who are visa
28    applicants to the U.S. filed their First Amended Complaint. (ECF No. 3 at; ECF No. 13 at

                                                        1
                                                                                     20cv982-WQH (MSB)
     Case 3:20-cv-00982-WQH-MSB Document 29 Filed 12/08/20 PageID.1197 Page 2 of 4



1     2.) Plaintiffs alleged causes of action related to the process by which United States’
2     agencies evaluate requests for waiver from Presidential Proclamation 9645 (“PP 9645”),
3     which inter alia, prohibits the entry of immigrants from Iran who would otherwise
4     ordinarily be granted visas. (ECF No. 3 at .) After Judge Whelan’s October 23, 2020
5     order that granted in part and denied in part Defendants’ Motion to Dismiss, the
6     remaining causes of action in this case are limited. (See ECF No. 13.) Beneficiary
7     Plaintiffs maintain causes of action under the Administrative Procedures Act, 5 U.S.C. §
8     706(2)(A) and (D), and a corresponding mandamus claim, both based on Plaintiffs’
9     contested allegation that Defendants have arbitrarily designated a private contractor to
10    adjudicate waiver decisions in violation of § 706(2)(A) and (D). (Id. at 12-15.)
11          Defendants filed a subsequent Motion to Dismiss, or in Alternative, for Summary
12    Judgment on November 24, 2020. (ECF No. 23.) This motion presents declarations
13    which Defendants contend “establish that only consular officials exercise final decisions
14    to issue or withhold Plaintiffs’ visas.” (Id. at 8 (emphasis in original).) This motion is
15    currently pending before the Honorable District Court. (See Docket.)
16          Plaintiffs’ filed their Request for the Court to set a Rule 26(f) conference on
17    November 30, 2020. (ECF No. 25.) On December 4, 2020, the Court set a telephonic
18    Status Conference regarding the same on December 8, 2020. (ECF No. 26.) Defendants
19    filed their Opposition on December 4, 2020.
20                                         II.    DISCUSSION
21          Citing no authority for their Request, Plaintiffs ask the Court to schedule a Rule
22    26(f) conference “in order to expedite the resolution of their case” to avoid the
23    unpleasantness they are enduring because they have not been granted waivers of PP
24    9645. (ECF No. 25 at 3.) Plaintiffs indicate that their counsel “reached out to
25    Defendants’ counsel for their position on scheduling a Rule 26(f) conference,” but
26    Defendants had not expressed a position. (Id.) In Opposition, Defendants contest
27    Plaintiffs’ statement that they did not express a position on Plaintiffs’ request,
28    explaining that Defendants asked Plaintiffs for authority for their request. (ECF No. 27

                                                     2
                                                                                    20cv982-WQH (MSB)
     Case 3:20-cv-00982-WQH-MSB Document 29 Filed 12/08/20 PageID.1198 Page 3 of 4



1     at 2.) They further argue that the motion is improper under the Southern District of
2     California’s Civil Local Rules, and that other Courts reviewing similar requests for early
3     discovery conferences have found the request “procedurally untimely, premature where
4     pleadings and scope of surviving claims are unclear, practically inefficient, and likely to
5     result in unnecessary expense on claims that may not survive.” (Id. at 2-3.)
6     A.    Plaintiffs’ Request is Procedurally Unusual
7           The Court agrees that Plaintiffs’ Request is procedurally unusual. In the first
8     place, it does not comply with the timing or notice requirements of a noticed motion
9     under Civil Local Rule 7.1(e)&(f). Similarly, the Request is not labeled as ex parte and
10    does not contain the required supporting affidavit indicating that opposing counsel was
11    provided with adequate notice of an ex parte motion. See CivLR 83.3(g). Even the
12    notice merely described in the body of the Request does not indicate that Plaintiffs’
13    counsel informed opposing counsel of his intention to bring a motion, or when and
14    where it would be made or other facts excusing such notice. See CivLR 83.3(g)(2).
15          However, the Court is also mindful that Civil Local Rule 16.1(c) specifically permits
16    a party to, “at any time after the filing of a complaint and before an answer has been
17    filed,” request “an early neutral evaluation conference, discovery conference or
18    status/case management conference.” The rule specifically states that “any party may
19    make [such] a request in writing to the judicial officer assigned to supervise discovery”
20    and “[c]opies of the request must be sent to counsel for the parties whose addresses
21    are known to the requesting counsel.” As written, this Rule suggests that such a request
22    need not comply with the formal notice requirements of other motions. Therefore, the
23    Court will consider the Request.
24    B.    Plaintiffs Have Not Demonstrated Their Request Would Reduce Expenses or
25          Delay
26          Upon receipt of a request like the one in this case, the Court “will examine the
27    circumstances of the case and the reasons for the request and determine whether any
28

                                                    3
                                                                                   20cv982-WQH (MSB)
     Case 3:20-cv-00982-WQH-MSB Document 29 Filed 12/08/20 PageID.1199 Page 4 of 4



1     such conference would assist in the reduction of expense and delay the case,” and hold
2     the conferences it deems appropriate. CivLR 16.1(c).
3             While Plaintiffs’ Request explains that Plaintiffs are uncomfortable with their
4     circumstances, it does not demonstrate that the requested discovery conference,
5     presumably to advance the opening of discovery, (see Fed. R. Civ. P. 26(d)(1) (“A party
6     may not seek discovery from any source before the parties have conferred as required
7     by Rule 26(f).”)),would reduce expense or avoid delay. On the contrary, there is the
8     possibility that discovery at this point would be a waste of resources as Defendants’
9     pending motion seeks to defeat all the Plaintiffs’ remaining claims. Plaintiffs have not
10    explained or supported their claim that an earlier conference would further the
11    resolution of this case.
12                                        III.   CONCLUSION
13            Based on the Request now before it, the Court does not find it appropriate to set
14    a Rule 26(f) conference and DENIES the Request. Finding it no longer necessary, the
15    Court VACATES the telephonic Status Conference previously scheduled for December 8,
16    2020.
17    Dated: December 7, 2020
18
19
20
21
22
23
24
25
26
27
28

                                                    4
                                                                                   20cv982-WQH (MSB)
